UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6122


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWIGHT KNIBBS, a/k/a Paul Bougle, a/k/a Jamaican Paul,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:90-cr-00122-FPS-2)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Knibbs, Appellant Pro Se.  Robert Hugh McWilliams, Jr.,
John Castle Parr, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight Knibbs appeals a district court order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006).    The district court found Knibbs was not entitled to a

lower sentence because his Guidelines sentence did not change

after the amendments were applied.                  We affirm.

            We    find    the    district         did   not   abuse     its   discretion

denying    Knibbs’       motion       for   a     sentence      reduction.        United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard of review).            Insofar as Knibbs suggests the court could

have    considered   an    even       lower       sentence    below     the   Guidelines

sentencing range, this claim is foreclosed by United States v.

Dunphy, 551 F.3d 247, 257 (4th Cir. 2009) (“[A] district judge

is not authorized to reduce a defendant’s sentence below the

amended guideline range.”).

            Accordingly,         we    affirm       the    order      denying    Knibbs’

motion.     We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented      in   the     materials

before    the    court    and    argument         would   not   aid     the   decisional

process.

                                                                                AFFIRMED




                                              2